Citation Nr: 1806986	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  07-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities on a direct basis only.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1962 to December 1966 and from April 1967 to February 1984.  His awards and decorations include the Air Force Outstanding Unit Award with Combat Valor and five Oak Leaf Clusters.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was transferred to the RO in Montgomery, Alabama.

In April 2010, the Veteran testified at a Travel Board hearing at the RO in Montgomery, Alabama before the undersigned.

In November 2010 the Board, in part, denied the issue of service connection for peripheral neuropathy of the bilateral lower extremities on a presumptive basis as due to herbicide exposure and remanded the issue of service connection for peripheral neuropathy of the bilateral lower extremities on a direct basis only.  Upon return, in April 2015 the Board denied the issue of service connection for peripheral neuropathy of the bilateral lower extremities on a direct basis only.  The Veteran only appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  On January 18, 2017, a memorandum decision set aside the April 2015 Board decision for this issue on a direct basis only and remanded it to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the January 2017 memorandum decision, the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities on a direct basis only is remanded for additional evidentiary development.  Specifically, an addendum to the December 2010 VA examination report for peripheral nerves is needed to address the etiology of the claimed disorder on appeal on a direct basis only.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  It was explained that the Board's determination that the December 2010 VA examination report was adequate is erroneous because the December 2010 VA examiner did not account for the Veteran's lay statements that his symptoms began during his active service. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the December 2010 VA examination for peripheral nerves so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

For purposes of this remand and pursuant to the January 2017 memorandum decision, the clinician should presume the Veteran's lay testimony regarding symptoms during service and since separation from service are competent and credible.

The clinician must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current diagnosis of peripheral neuropathy of the bilateral lower extremities (a) began during active service, (b) related to his symptoms during and since separation from service, as reported by the Veteran throughout the record, or (c) the Veteran's reported symptoms are the same symptoms that were ultimately first diagnosed as peripheral neuropathy in 2004.

The clinician must provide all findings, along with a complete rationale for his or her opinions in the report.  If any of the above requested opinions cannot be made without resort to speculation, the clinician must state this and provide a rationale for such conclusion. 

2.  Then, the AOJ should review the medical opinion and/or examination report (if obtained) to ensure that the requested information was provided.  If any opinion or report deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claim on a direct basis only.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


